Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-10 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fourth step portion on the third step portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (Nishida) (US 2004/0180522 A1) in view of Lee et al. (US 2004/0113212 A1) in as evidenced by and/or in view of PADMANABHAN et al. (PADMANABHAN) (US 2014/0054682 A1 now US 9,048,214 B2).
	In regards to claim 1, Nishida (Figs. 7, 12, 17 and associated text and associated) discloses semiconductor device, comprising: a base substrate (item 1), including a first region (NMOS region or PMOS region, Logic region or RF region) having a first transistor (NMOS or PMOS transistor) and a second region (NMOS region or PMOS region, Logic region or RF region) having a second transistor (NMOS or PMOS transistor), the first transistor (NMOS or PMOS transistor) having a working current smaller than the second transistor (NMOS or PMOS transistor); a first gate electrode (items 10n, 10p, 40n, 40p, 16 plus 17, 20n or 20p, 50n or 50p) on the first region (NMOS region or PMOS region, Logic region or RF region) of the base substrate (item 1); a second gate electrode (items 16 plus 17, 10p, 40n, 40p, 20p, 50n or 50p) on the second region (NMOS region or PMOS region, Logic region or RF region) of the base substrate (item 1) and having an undercut structure (undercut structures of items 10p, 20p, 50n, 50p); a first source/drain doped region (items 11n plus 13n, 11p plus 13p, 41n plus 43n, 41p plus 43p, 21n plus 23n, 21p plus 23p, 51n plus 53n, 51p plus 53p) in the base substrate (item 1) on both sides of the first gate electrode (items 10n, 10p, 40n, 40p, 16 plus 17, 20n or 20p, 50n or 50p); and a second source/drain doped (items 11p plus 13p, 41n plus 43n, 41p plus 43p, 21n plus 23n, 21p plus 23p, 51n plus 53n, 51p plus 53p)  in the base substrate (item 1) on both sides of the second gate electrode (items 16 plus 17, 10p, 40n, 40p, 20p, 50n or 50p).
	Nishida does not specifically disclose wherein the first gate electrode has a footing structure; wherein the footing structure has a stepped sidewall including a third step portion on the base substrate
	In regards to claim 1, Lee (Figs. 8-10, 20, 24, 29 and associated text) discloses wherein: a gate electrode (items 129, 163, 213) has a footing structure (footing portions of items 129, 163, 213); wherein the footing structure (footing portions of items 129, 213) has a stepped sidewall including a third step portion (step portions of items 129, 213) on the base substrate (item 101).
(paragraphs 15, 16), since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	Nishida as modified by Lee does not specifically disclose a fourth step portion on the third step portion.
	In regards to claim 1, PADMANABHAN (Figs. 15, 16 and associated text) discloses gate electrodes (items 324, 324) with multiple step portions, thus a fourth step portion on the third step portion.
	It would have been obvious to modify the invention to include a fourth step portion on the third step portion, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	It would have been obvious to modify the invention to include a fourth step portion on the third step portion or multiple step portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).   
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary 
	In regards to claim 2, Nishida (Figs. 7, 12, 17 and associated text) discloses the base substrate includes a substrate and a plurality of fins (fin portions of items 3p, 3n, 33n, 33p) on the (base) substrate (item 1); the first source/drain doped region formed is within the fin (fin portions of items 3p, 3n, 33n, 33p) in the first region (NMOS region or PMOS region, Logic region or RF region) on both sides of the first gate electrode (items 10n, 10p, 40n, 40p, 16 plus 17, 20n or 20p, 50n or 50p); and the second source/drain doped region is formed within the fin (fin portions of items 3n, 33n, 33p) in the second region (NMOS region or PMOS region, Logic region or RF region) on both sides of the second gate electrode (items 16 plus 17, 10p, 40n, 40p, 20p, 50n or 50p).
	In regards to claim 3, Nishida (Figs. 7, 12, 17 and associated text) discloses wherein the semiconductor device further comprises: an interlayer dielectric layer (items 9, 12, 22, 89, 92) on the first gate electrode (items 10n, 10p, 40n, 40p, 16 plus 17, 20n or 20p, 50n or 50p), the second gate electrode (items 16 plus 17, 10p, 40n, 40p, 20p, 50n or 50p), and the base substrate (item 1); the first gate electrode (items 10n, 10p, 40n, 40p,) being a first metal gate (item 8) in the interlayer dielectric layer (items 9, 12,); and the second gate electrode (items 10p, 40n, 40p) being a second metal gate (item 8) in the interlayer dielectric layer (items 9, 12).
	In regards to claim 6, Nishida as modified by Lee and PADMANABHAN does not specifically disclose wherein the third step portion has a larger size than the fourth step portion in a direction parallel to a surface of the base substrate.
	It would have been obvious to modify the invention to include the third step portion having a larger size than the fourth step portion in a direction parallel to a surface of the base substrate, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 7, Nishida (Figs. 7, 12, 17 and associated text) discloses wherein: the first transistor (NMOS or PMOS transistor) formed in the first region (NMOS region or PMOS region, Logic region or RF region) includes a core device (logic); and the second transistor (NMOS or PMOS transistor) formed in the second region (NMOS region or PMOS region, Logic region or RF region) includes an IO device (device in RF region).
	In regards to claim 8, Nishida (Figs. 7, 12, 17 and associated text) discloses the undercut structure (undercut structures of items 10p, 20p, 50n, 50p) has a stepped sidewall including a first step portion on the base substrate (item 1) and a second step portion on the first step portion.
	In regards to claim 9, Nishida (Figs. 7, 12, 17 and associated text) discloses wherein: the first step portion has a smaller size than the second step portion in a direction parallel to a surface of the base substrate (item 1).
In regards to claim 10, Nishida as modified by Lee and PADMANAHBHAN does not specifically disclose wherein a size of the undercut structure at the bottom of the second gate electrode is in a range of 2 to 20 nm.
However, the applicant has not established the critical nature of size of the undercut structure at the bottom of the second gate electrode being in a range of 2 to 20 nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 2016/0093719 A1 now US 9,716,009 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 24, 2021